Case: 15-20639      Document: 00513704774         Page: 1    Date Filed: 10/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-20639                                  FILED
                                  Summary Calendar                          October 4, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERMAINE COMEAUX,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-439-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jermaine Comeaux appeals his guilty-plea conviction for conspiracy to
commit wire fraud and aggravated identity theft, in violation of 18 U.S.C.
§§ 1343, 1349, 1028A. He contends for the first time on appeal that the district
court failed to admonish him regarding any mandatory minimum penalty, as
required by FED. R. CRIM. P. 11(b)(1)(I), thus rendering his guilty plea
unknowing and involuntary. Because Comeaux failed to raise this Rule 11


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20639    Document: 00513704774     Page: 2   Date Filed: 10/04/2016


                                 No. 15-20639

challenge in the district court, we apply a plain-error standard of review. See
United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002).          There is no
mandatory minimum penalty applicable to conspiracy to commit wire fraud,
and the district court properly admonished Comeaux regarding the mandatory
two-year consecutive sentence for aggravated identity theft. See §§ 1343, 1349,
1028A. The district court thus did not err, plainly or otherwise, in complying
with the Rule 11(b)(1)(I) requirement to admonish Comeaux regarding any
mandatory minimum penalty. See Reyes, 300 F.3d at 558.
      Additionally, Comeaux asserts that the district court erred in denying
his motion to withdraw his guilty plea. We accord broad discretion to the
district court’s decision to deny such a motion. United States v. Carr, 740 F.2d
339, 344 (5th Cir. 1984). “[A] defendant may withdraw a guilty plea after the
court has accepted it, but prior to sentencing, only if he ‘can show a fair and
just reason for requesting the withdrawal.’” United States v. Harrison, 777
F.3d 227, 234 (5th Cir. 2015) (quoting FED. R. CRIM. P. 11(d)(2)(B)). In deciding
whether the defendant has made this showing, a court should consider
whether: the original plea was knowing and voluntary; the defendant has
delayed in filing his motion to withdraw and has asserted his innocence; close
assistance of counsel was available to the defendant; and the withdrawal would
prejudice the Government, substantially inconvenience the court, or waste
judicial resources. See Carr, 740 F.2d at 343-44.
      Although Comeaux disagrees with the district court’s assessment of the
Carr factors and points to specific facts in support of his own assessment of
those factors, we find no abuse of discretion. Comeaux has not shown that the
district court denied the motion based on an error of law or a clearly erroneous
factual finding. See Carr, 740 F.2d at 344; Harrison, 777 F.3d at 234. The
judgment of the district court is AFFIRMED.



                                       2